                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER ROBERT                           )
BEAUSOLEIL,                                  )
                                             )
                      Plaintiff,             )       Case No. 1:18-cv-146
       v.                                    )
                                             )
ERIE COUNTY PRISON,                          )       United States District Judge
                                             )       Susan Paradise Baxter
                      Defendant.             )


                                   MEMORANDUM ORDER

       I.      BACKGROUND

       Plaintiff Christopher Robert Beausoleil (“Plaintiff”) commenced this pro se civil rights

action on May 21, 2018 against the Erie County Prison (“ECP” or “Defendant”). In his

Complaint, Plaintiff alleges that his Eighth Amendment rights were violated as the result of

events occurring on April 16, 2018 while he was incarcerated at ECP. Specifically, Plaintiff

claims that:


       On 4/16/18 Nurse Agel was doing medication line. I turned to get my cup and she
       said I was hoarding my medication. I lost my medication for 12 days. I had my
       misconduct hearing and was found not guilty. The next day I got my medication
       back.
ECF No. 6. As relief, Plaintiff seeks an award of $500,000.00. Id.

       Defendant filed a motion to dismiss the Complaint on June 22, 2018 arguing, inter alia,

that ECP is not a “person” that can be sued under 42 U.S.C. §1983. ECF No. 10. By order dated

June 27, 2018, this Court directed Plaintiff to respond to the pending motion on or before July

25, 2018. ECF No. 12. To date, Plaintiff has not responded to Defendant’s motion, nor has he

sought an extension of time for the purpose of responding.

                                                 1
        II.     STANDARD OF REVIEW

        Defendant’s motions is predicated on Rule 12(b)(6) of the Federal Rules of Civil

Procedure. “When considering a Rule 12(b)(6) motion, we accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Wayne Land &

Mineral Grp. LLC v. Delaware River Basin Comm'n, 894 F.3d 509, 526–27 (3d Cir. 2018)

(internal quotation marks and citations omitted). In order to survive dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Plausibility means “more than a sheer possibility that a defendant

has acted unlawfully.” Id. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In conducting a Rule 12(b)(6)

analysis, the Court may consider “only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant's claims are

based upon [those] documents.” Wayne Land, 894 F.3d 509, 526–27 (3d Cir. 2018) (internal

quotation marks and citations omitted) (alteration in the original).


        III.    DISCUSSION

        Although Plaintiff’s cause of action is not expressly identified in the Complaint, his claim

can fairly be construed as a claim asserted under 42 U.S.C. §1983.1 To state a viable cause of



1
  Pro se pleadings, “however inartfully pleaded,” must be held to “less stringent standards than
formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). If the court
can reasonably read pleadings to state a valid claim on which the litigant could prevail, it should
                                                 2
action under 1983, a plaintiff must allege that a person acting under color of state law deprived

him of rights, privileges, or immunities secured by the Constitution or laws of the United States.

West v. Atkins, 487 U.S. 42, 48 (1988). For purposes of pleading a §1983 claim, the plaintiff

must allege the defendant’s personal involvement in the alleged wrongdoing. See Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

       In this case, Plaintiff purports to invoke his Eighth Amendments rights under the theory

that Defendant was deliberately indifferent to his serious medical needs. See Complaint at III

(referencing an “8th Amendment Deliberate Indifference Claim”); c.f. In Estelle v. Gamble, 429

U.S. 97, 104-05 (1976) (holding that prison officials violate the Eighth Amendment when they

demonstrate deliberate indifference to a prisoner’s serious medical needs by “intentionally

denying or delaying access to medical care or interfering with the treatment once prescribed”).2

       As Defendant correctly notes, however, Plaintiff’s claim against ECP cannot proceed

because ECP is not a “person” to whom liability can be assigned under §1983. See Lenhart v.

Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013) (per curiam) (concluding that district court



do so despite failure to cite proper legal authority, confusion of legal theories, poor syntax and
sentence construction, or litigant’s unfamiliarity with pleading requirements. See Boag v.
MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Brierley, 414 F.2d 552,
555 (3d Cir. 1969) (“petition prepared by a prisoner ... may be inartfully drawn and should be
read ‘with a measure of tolerance’”); Freeman v. Dep’t of Corr., 949 F.2d 360 (10th Cir. 1991).
2
  Defendant contends that Plaintiff’s claim is properly construed as implicating his Fourteenth
Amendment rights. The Court disagrees, because it seems clear from the Complaint that
Plaintiff avers the incident in question occurred on April 16, 2018, after Plaintiff had pleaded
guilty to certain crimes but was still awaiting sentencing. See ECF 10 at ¶¶4-5; Compl. at IV(A).
Accordingly, although it is not ultimately material to the Court’s disposition of the pending
motion, the relevant constitutional right is the Eighth Amendment. See Curry v. McCann, No.
CV 18-5444, 2019 WL 77441, at *6 (E.D. Pa. Jan. 2, 2019) (“The Eighth Amendment governs
claims brought by convicted inmates challenging their conditions of confinement, while the Due
Process Clause of the Fourteenth Amendment governs claims brought by pretrial detainees.”)
(citing Hubbard v. Taylor, 399 F.3d 150, 158 n.13, 166 (3d Cir. 2005)).
                                                   3
properly dismissed claims against county prison because even though “[a] local governmental

agency may be a ‘person’ for purposes of § 1983 liability[, the county prison] is not a person

capable of being sued within the meaning of § 1983”) (internal citations omitted)); Mincy v.

Deparlos, 497 F. App’x 234, 239 (3d Cir. 2012) (per curiam) (determining that district court

properly concluded that county prison is not “person” within meaning of section 1983); Curry v.

McCann, No. CV 18-5444, 2019 WL 77441, at *4 (E.D. Pa. Jan. 2, 2019) (dismissing claim

against county prison with prejudice because “[a] county correctional facility . . . is not a

‘person’ under section 1983”). Plaintiff’s claim against ECP will therefore be dismissed.


       IV.     CONCLUSION

       Based upon the foregoing reasons, Defendant’s motion will be granted and the Complaint

will be dismissed. An appropriate order follows.



                                                              ______________________________
                                                              SUSAN PARADISE BAXTER
                                                              United States District Judge


Date: January 7, 2019




                                                  4
